Citation Nr: 1524896	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rate of payment in excess of 90 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2007 to September 2013.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which initially approved the Veteran's request for education benefits under the Post-9/11 GI Bill at the 90 percent level.  He subsequently and timely disagreed with the original award, and he is seeking the maximum, or 100 percent level, of benefits.


FINDINGS OF FACT

1. In April 2013, the Veteran received notification from the U.S. Department of the Army that he would be subject to involuntary early separation by convenience of the Government.

2. The Veteran's length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 purposes was more than 30 months but less than 36 months, counting from November 13, 2010 through September 12, 2013; the Veteran had a Loan Repayment Plan that excludes creditable active duty service from November 12, 2007 through November 12, 2010.  
 
3. The Veteran was not discharged from a period of qualifying service due to service connected disability.


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 90 percent for the post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  In any event, the United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

However, as set forth in these provisions, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit.  38 C.F.R. § 21.1031(b) (2014).  In this case, the Veteran's application for educational benefits was granted, which substantiated the claim.  The present issue pertains to the rate of that benefit.  The record reflects that the Veteran is aware that additional active duty service could be shown to arrive at a higher rate of the awarded benefit.  Additionally, all relevant evidence appears to be of record regarding the length of the Veteran's active duty service.  As the undisputed facts render the Veteran ineligible for his claimed benefit, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.


II. Pertinent Law

The post-9/11 GI Bill, which is set forth in 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The Veteran has been awarded such benefits.

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable to veterans who have at least 30 months, but less than 36 months, of creditable active duty service is 90 percent.  100 percent of benefits is payable to veterans who have at least 36 months of creditable active duty service, or who have at least 30 continuous days of creditable active duty service and were discharged from service due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

III. Analysis

The Veteran's DD Form 214 reflects that he had qualifying active duty service for the post-9/11 GI Bill from November 13, 2010 to September 12, 2013, or 1,035 days of qualifying active duty service, consistent with a 90 percent rate for benefits under 38 C.F.R. § 21.9640 as the time period is at least 30 months, but less than 36 months.  Although his active duty began in November 12, 2007, because of the Loan Repayment Program under 10 U.S.C. § 2107(b), the three year period from November 12, 2007 to November 12, 2010 is not counted towards creditable active duty for purposes of Chapter 33 benefits.

The facts above are undisputed.  It is the Veteran's argument that he should be awarded at the 100 percent benefit rate because his service obligation would have been set to end on November 13, 2010 which would have him at 1,097 days of creditable active duty for purposes of Chapter 33 benefits at the 100 percent rate, but for his involuntary separation.

Moreover, the evidence fails to reflect and the Veteran does not contend that the Veteran was discharged from service as a result of a service-connected disability.  The Veteran's personnel records and the other evidence of record reflect that his honorable discharge was due to involuntary separation by reason of convenience of the U.S. Government.  He was notified in April 2013 in his notice of involuntary separation that early separation does not affect any right, privilege, or benefit that he is otherwise entitled to had he completed his enlistment except that he would not be entitled to pay and allowances for the period not served.  The Board understands the Veteran's argument that he would not lose any entitlement that he would have been awarded previously.  However, the Board finds that the notice letter explicitly states that he would not be entitled to pay and allowances for periods he did not serve.  

Given that it is undisputed that the Veteran had 1,035 days of qualifying active duty service, and that he was not discharged from service as a result of a service-connected disability, there is no legal basis for awarding a percentage of educational benefits higher than 90 percent.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is certainly sympathetic to the Veteran's claim, and that he his active duty ended by reason of involuntary separation (i.e., the decision of the U.S. Government).  However, educational assistance benefits under Chapter 33 are prefaced on specific and unambiguous legal requirements, which simply have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).




ORDER

Entitlement to educational assistance higher than the 90 percent rate under Chapter 33 of Title 38, United States Code, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


